SHAHOOD, Judge.
We vacate appellant’s sentence and remand for resentencing because of an error in the sentencing guidelines scoresheet. With a corrected scoresheet, appellant’s guidelines sentence would be one cell lower. As stated in Sellers v. State, 578 So.2d 339, 341 (Fla. 1st DCA), approved by, 586 So.2d 340 (Fla.1991), “when the deletion of improperly included points in the guidelines score results in a reduction of one or more cells, the sentence should be vacated and the cause remanded for resentencing upon a properly calculated scoresheet.” See also Shabazz v. State, 674 So.2d 920 (Fla. 4th DCA 1996).
Although the sentence imposed by the court on appellant falls within the permitted range of a properly calculated scoresheet, we cannot conclude with any degree of certainty that appellant’s sentence would have been the same if the trial court had used a correctly calculated scoresheet. See Shabazz.
Accordingly, this cause is remanded for resentencing based upon a properly calculated scoresheet.
VACATE AND REMAND.
DELL and STONE, JJ., concur.